Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rob Schneiderjohn on 6/20/22.
The application has been amended as follows: 	
Please replace claims 1-8, 13, and 15-20 as set forth below.
1.	A machine comprising:
a display device displaying a plurality of reels, each reel of the plurality of reels including a plurality of symbol positions; and
a processor executing instructions stored on a memory which cause the processor to at least:
display a spin of the plurality of reels, the spin resulting in a random selection of a subset of symbols displayed on the plurality of reels;
display a first occurrence of a splitting symbol at a first symbol position on a first reel of the plurality of reels;
activate the splitting symbol feature in response to the displaying of the first occurrence of the splitting symbol on the first reel based at least in part on an output of a random number generator, the activating including at least inserting an additional symbol into one or more symbol positions of a subset of reels of the plurality of reels such that the first symbol position includes only the first occurrence of the splitting symbol, and such that each of the one or more symbol positions includes one or more second occurrences of the splitting symbol and the additional symbol, wherein the subset of reels includes at least two reels of the plurality of reels and excludes the first reel of the plurality of reels and each reel of the subset of reels is positioned to the right of the first reel;
alter an appearance of the one or more second occurrences of the splitting symbol with an activated splitting symbol, thereby visually identifying activation of a splitting symbol feature during the spin; and
display an award, if any, based at least in part on the first occurrence of the splitting symbol, the one or more second occurrences of the splitting symbol, and each additional symbol. 
2.	The machine in accordance with Claim 1, wherein activating the splitting symbol feature includes displaying the additional symbol in the one or more symbol positions of the subset of reels while the subset of reels are spinning.
3.	The machine in accordance with Claim 1, wherein activating the splitting symbol feature includes:
detecting the one or more second occurrences of the splitting symbol displayed within the one or more symbol positions of the subset of reels after the spinning stops; and
inserting the additional symbol into each symbol position of the one or more second occurrences of the splitting symbol after the spinning stops.
4.	The machine in accordance with Claim 3, wherein the one or more second occurrences of the splitting symbol includes a plurality of second occurrences and the one or more symbol positions includes a plurality of symbol positions of the subset of reels, each second occurrence being displayed in a corresponding unique symbol position of the subset of reels,  wherein the instructions further cause the processor to control the display device to simultaneously display only the splitting symbol in the first symbol position on the first reel and to display, in each of the plurality of symbol positions on the subset of reels, the corresponding second occurrences of the splitting symbol and the additional symbol.
5.	The machine in accordance with Claim 1, wherein the instructions further cause the processor to activate the splitting symbol feature further based at least in part on a pre-determined chance of activation.
6.	The machine in accordance with Claim 1, wherein the instructions further cause the processor to:
display a second spin of the plurality of reels; and
display the one or more symbol positions of the subset of reels being maintained during the second spin.
7.	The machine in accordance with Claim 1, wherein the additional symbol is a duplicate of the splitting symbol.
8.	A method operable on a machine including a display device, a player input interface, and a processor, the method comprising:
displaying, on the display device, a plurality of reels, each reel of the plurality of reels comprising respective pluralities of symbol positions configured to display respective symbols thereon, the display device defining a play area in which the plurality of reels are displayed;
displaying a spin of the plurality of reels, the spin resulting in a random selection of a subset of symbols displayed on the plurality of reels;
displaying a first occurrence of a splitting symbol at a first symbol position on a first reel of the plurality of reels;
activating the splitting symbol feature in response to the displaying of the first occurrence of the splitting symbol on the first reel based at least in part on an output of a random number generator, the activating including at least inserting an additional symbol into one or more symbol positions of a subset of reels of the plurality of reels such that the first symbol position includes only the first occurrence of the splitting symbol, and such that each of the one or more symbol positions includes one or more second occurrences of the splitting symbol and the additional symbol, wherein the subset of reels includes at least two reels of the plurality of reels and excludes the first reel of the plurality of reels and each reel of the subset of reels is positioned to the right of the first reel;
altering an appearance of the one or more second occurrences of the splitting symbol with an activated splitting symbol, thereby visually identifying activation of a splitting symbol feature during the spin; and
displaying an award, if any, based at least in part on the first occurrence of the splitting symbol, the one or more second occurrences of the splitting symbol, and each additional symbol. 
13.	The method in accordance with Claim 8 further comprising:
displaying a second spin of the plurality of reels; and
displaying the one or more symbol positions of the subset of reels being maintained during the second spin.
15.	A system comprising:
a machine comprising a display device defining a play area that displays a plurality of reels, each reel of the plurality of reels including a plurality of symbol positions; and
a server coupled to the machine, the server comprising a processor, the processor executing instructions stored on a memory which cause the processor to at least:
cause to be displayed a spin of the plurality of reels, the spin resulting in a random selection of a subset of symbols displayed on the plurality of reels;
cause to be displayed a first occurrence of a splitting symbol at a first symbol position on a first reel of the plurality of reels;
activate the splitting symbol feature in response to the displaying of the first occurrence of the splitting symbol on the first reel based at least in part on an output of a random number generator, the activating including at least inserting an additional symbol into one or more symbol positions of a subset of reels of the plurality of reels such that the first symbol position includes only the first occurrence of the splitting symbol, and such that each of the one or more symbol positions includes one or more second occurrences of the splitting symbol and the additional symbol, wherein the subset of reels includes at least two reels of the plurality of reels and excludes the first reel of the plurality of reels and each reel of the subset of reels is positioned to the right of the first reel;
alter an appearance of the one or more second occurrences of the splitting symbol with an activated splitting symbol, thereby visually identifying activation of a splitting symbol feature during the spin; and
cause to be displayed an award, if any, based at least in part on the first occurrence of the splitting symbol, the one or more second occurrences of the splitting symbol, and each additional symbol.  
16.	The system in accordance with Claim 15, wherein activating the splitting symbol feature includes displaying the additional symbol in the one or more symbol positions of the subset of reels while the subset of reels are spinning.
17.	The system in accordance with Claim 15, wherein activating the splitting symbol feature includes:
detecting the one or more second occurrences of the splitting symbol displayed within the one or more symbol positions of the subset of reels after the spinning stops; and
inserting the additional symbol into each symbol position of the one or more second occurrences of the splitting symbol after the spinning stops.
18.	The system in accordance with Claim 17, wherein the one or more second occurrences of the splitting symbol includes a plurality of second occurrences and the one or more symbol positions includes a plurality of symbol positions of the subset of reels, each second occurrence being displayed in a corresponding unique symbol position of the subset of reels,  wherein the processor is further programmed to control the display device to simultaneously display only the splitting symbol in the first symbol position on the first reel and to display, in each of the plurality of symbol positions on the subset of reels, the corresponding second occurrences of the splitting symbol and the additional symbol.
19.	The system in accordance with Claim 15, wherein the instructions further cause the processor to activate the splitting symbol feature further based at least in part on a pre-determined chance of activation.
20.	The system in accordance with Claim 15, wherein the instructions further cause the processor to:
cause to be displayed a second spin of the plurality of reels; and
cause to be displayed the one or more symbol positions of the subset of reels being maintained during the second spin.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants amendments along with the examiner’s amendments set forth in the Examiners amendments overcome the 101, improper continuity, and 112.
With respect to the 101, with the current amendment, no abstract idea is claimed.  all of the steps are directed towards displaying a variety of features, thus the claims are not directed towards mental processes.  Further, this is not certain methods of organizing human activity as no user input or output is being claimed.  See applicant’s 101 arguments.  Further with respect specifically to “rules for conducting a wagering game”, with removal of the term “gaming” from the preamble, there is no positive recitation of any sort of wagering activity within the claims.  Further, even if an abstract idea were recited, the limitations of “activate the splitting symbol feature…” as well as “alter an appearance of the one or more second occurrences…” would overcome the 101 in step 2A prong 2, as these limitations improves the technical field of both GUI and entertainment.
With respect to the improper continuity and 112 issue, applicant’s arguments point to paragraph 0038 described “visually indicate to the player that those symbols may be split”, however the splitting symbol on the first reel may not be split.  The Examiners amendment amends the claims to claim altering an appearance of the one or more second occurrences of the splitting symbol, which may be split, thus the language in the examiner’s amendment is supported by the specification.
The prior art of record, such as Hughes (20130217463), Marks (US 20040058727), Baerlocher (US 20060068884), Saunders (US 8979639) fails to disclose along with other limitations, “activate the splitting symbol feature in response to the displaying of the first occurrence of the splitting symbol on the first reel based at least in part on an output of a random number generator, the activating including at least inserting an additional symbol into one or more symbol positions of a subset of reels of the plurality of reels such that the first symbol position includes only the first occurrence of the splitting symbol, and such that each of the one or more symbol positions includes one or more second occurrences of the splitting symbol and the additional symbol, wherein the subset of reels includes at least two reels of the plurality of reels and excludes the first reel of the plurality of reels and each reel of the subset of reels is positioned to the right of the first reel.” And “alter an appearance of the one or more second occurrences of the splitting symbol with an activated splitting symbol, thereby visually identifying activation of a splitting symbol feature during the spin.”  This is shown for example in figures 4 and 5 of the instant application wherein the symbol at the first symbol position #413 is not split, however the symbols in symbol positions #422, 431, and 453 are split.  As such the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715